DETAILED ACTION
This is an allowance of all claims filed on 03/08/2021. Claims 1-3, 6-12 and 15-24 are pending. Claims 1, 10 and 18 have been amended. Claims 4-5 and 13-14 were previously cancelled. Hereby, Claims 1-3, 6-12 and 15-24 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “notifying, by the storage system, the host of the delay caused by the issues outside the scope of the storage system.” Closest prior art Gardner [US 7,549,080] appears to teach latency measurement related to write I/O, as well as the round trip time as part of latency between host and a server.
Gnanasekaran [2017/0093678] appears to teach measuring time period for replying from storage to host and measuring time to transfer blocks of data frames.
Nagpal [2018/0139100] appears to teach measuring the latency before actual data is transferred and the response time is the time required to write data in the storage after receiving from the host.
Frickey [US 2016/0283119] appears to teach all time period are measured from storage system side and the storage is connected to the host via SAN.
However, the prior arts on record alone or in a combination do not appear to teach or fairly suggest notifying by the storage system that the delay cause by the issues outside scope of storage system. Based on this rationale, Claim 1 and its dependent claims 2-3 and 6-9 are allowed.

Independent claim 18 recites the same allowable limitation as Claim 1. Based on the same rationale of allowance of Claim 1, Claim 18 and its dependent claims 19-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132